Citation Nr: 1725940	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent prior to June 13, 2014, and a rating higher than 40 percent thereafter for intervertebral disc syndrome (IVDS) of the lumbar spine, status post discectomy and fusion of L-5 and S-1.

2. Entitlement to an initial rating higher than 10 percent prior to June 13, 2014, and a rating higher than 20 percent thereafter, for degenerative arthritis of the cervical spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1985 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were originally before the Board in December 2013.  At that time, the Board remanded the claims for further development.  The issues were subsequently returned to the Board in May 2016.  At that time, the Board denied the Veteran's claims for increased rating for his low back and neck disabilities and remanded the issue of entitlement to TDIU for further development.  

The Veteran disagreed with the denial of his increased rating claims and appealed to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board did not provide adequate reasons and bases as to why the Veteran was not entitled to higher ratings for his low back and neck disabilities.  In a January 2017 Order, the Court granted the parties' motion and remanded the increased rating claims for action consistent with the terms of the JMPR.  The claims are now before the Board for appellate adjudication.

Pursuant to the May 2016 Board remand, the TDIU claim was returned to the RO for further development and is now before the Board for appellate adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Board finds that additional evidentiary development is required as to the issues on appeal.

Notably, in the December 2013 Board remand, the Board requested that the RO schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's low back and neck disabilities.  The examiner was to review the claims file and indicate that the claims file had been reviewed.  The examiner was also to clarify as to whether the Veteran had IVDS of the lumbar and/or cervical spines, and if so, whether the IVDS resulted in incapacitating episodes for each year beginning in June 2008.

Upon remand, the Veteran was afforded a VA examination in June 2014.  In the examination report, the examiner first diagnosed the Veteran with IVDS of the thoracolumbar spine, but later indicated that the Veteran did not have IVDS of the thoracolumbar spine.  See Disabilities Benefits Questionnaire, dated June 13, 2014, pp. 10 and 15.  The examiner also noted that the Veteran's flare-ups impacted the function of the thoracolumbar spine, but later noted that there was no limitation of functional ability of the thoracolumbar spine.  See Disabilities Benefits Questionnaire, dated June 13, 2014, pp. 10 and 17.  

Similarly, the examiner stated that the Veteran did not have IVDS of the cervical spine, but later noted a previous diagnosis of IVDS of the cervical spine and indicated there was "no change in the diagnosis."  See Disabilities Benefits Questionnaire, dated June 13, 2014, pp. 7 and 9.

Furthermore, the examiner did not address whether the Veteran had IVDS dating back to June 2008, nor did the examiner opine as to the level of the Veteran's functional impairment during flare-ups of his disabilities.

As pointed out in the JMPR, this examination and accompanying report is inadequate for purposes of adequately rating the Veteran's disabilities.  The examination is internally inconsistent in that it provides contradictory conclusions throughout the report.  As such, remand is required in order to obtain a retrospective opinion to determine the severity of the Veteran's neck and back disabilities from June 2008 to the present.

In addition, a new examination is required to comply with recent developments in the law pertaining to the Veteran's neck and back disabilities.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements. 

In regards to the issue of TDIU, upon a May 2016 Board remand, the RO requested that the Veteran complete and submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  To date, the Veteran has not submitted such a form.  In light of the fact that the issue of TDIU is inextricably intertwined with the other issues on appeal and is being remanded, the Board finds that the Veteran should be given another opportunity to provide the requested information.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding VA treatment records and associate them with the record.

2.  Contact the Veteran and request that he submit information regarding his employment and education history since service.  To this end, furnish him with an additional VA Form 21-8940, Application for TDIU.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected neck and back disabilities.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include range of motion testing in the following areas for both the neck and back disabilities:

	Active motion;
	Passive motion'
	Weight-bearing; and
	Non-weight bearing.

In assessing additional motion loss during flares of disability, the examiner should take into account the Veteran's description of limited neck movement during flares.

The examiner should also specifically address the impact the Veteran's neck and back disabilities have on his employability.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, for the period beginning June 2008 to the date of the most recent VA examination, the examiner should state when the Veteran first manifested IVDS of the lumbar and/or cervical spines.  In so doing, the examiner should be instructed that the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve.  M-21, III.iv.4.A.3.a.  In particular, the examiner should explain whether the December 2008 MRI report interpreted as showing multilevel cervical spondylosis with central canal stenosis comes within the definition of IVDS.

If so, for each spinal segment affected, the examiner should state whether the IVDS has previously resulted in incapacitating episodes, and if so, the frequency and duration of the episodes for each year since June 2008.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  This should be addressed for each year beginning in June 2008 to the present.

The examiner must provide a complete rationale for all the findings and opinions.

4.  Upon completion of the development outlined above, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are denied, in whole or in part, prove the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

